Carley, Justice,
dissenting.
I dissent to the grant of the stay of execution in the above-styled case for the reasons set forth in my dissent in Spivey v. State, 273 Ga. 544 (544 SE2d 136) (2001). Additionally, I point out that the movant’s attorneys again refused to follow the established habeas corpus procedure and sought relief in this Court directly from the sentencing court. Thus, as my dissenting colleagues and I earlier emphasized, the majority makes it clear that there will never be a “need for any criminal litigant in this State to pursue established and appropriate post-judgment remedies.” (Emphasis in original.) Spivey v. State, supra, Carley, J., dissenting.
*563Ordered March 21, 2001.
Mark E. Olive, for appellant.
Dennis C. Sanders, District Attorney, Thurbert E. Baker, Attorney General, Mary Beth Westmoreland, Deputy Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, for appellee.
I am authorized to state that Justice Thompson and Justice Hines join in this dissent.